The terms of the unemployment compensation act as it stood when the facts here controlling arose make it evident that it was the intention of the legislature that an employer who fails to give notice of an employe's disqualification for benefits when required by the industrial commission should not be permitted to question the charging of his account when the employe was granted benefits, and this notwithstanding that the employer, through his own failure to give notice of the disqualification, had not been notified of the proceedings by which the employe's rights to benefits were determined. Mason St. 1940 Supp. § 4337-28B, at that time provided that the commission might require notice from the employer of an employe's disqualification for unemployment benefits. It also provided expressly that if such notice was not given when required the employer need not be notified of the proceeding by which the employe was granted his benefits. It provided further *Page 123 
that upon a decision being made in proceedings brought by the employe for benefits where no appeal was taken the benefits determined to be due should be paid. Id. § 4337-24C, subd. 3, provided:
"The total 'beneficiary wages' of any employer for a given calendar year shall be the total of the beneficiary wages * * * paid or payable by him for employment to all of his employeesand former employees who commenced a benefit year and to whombenefits are paid or payable in such calendar year." (Italics supplied.)
Under this section no discretion is left to the director to exclude the wages of a former employe to whom benefits have been paid pursuant to a determination made without notice to the employer as contemplated by Id. § 4337-25. On the contrary, the legislation evidences an intention that they shall be included in determining the employer's rate of contribution.
It is difficult to suppose that the legislature intended anything else. To hold otherwise and to permit only a primafacie effect to be given to the failure of the employer to give notice of disqualification and to the subsequent determination is to render largely nugatory the express statutory provision authorizing the commission to require it and eliminating the need for notice to an employer failing to give it.
The requirement that such a notice be given is not so unreasonable that it violates the constitutional requirement of due process. It is at the termination of the employment that the facts relating thereto are fresh in everyone's mind. As this case shows, the commission might not be presented with the case until a much later date. The legislature might properly believe that unless such a notice was given as was here required, the commission might not be able to obtain the needed information when the case comes before it. In Farrell v. Unemployment Comp. Bd. of Review, 144 Pa. Sup. 365,19 A.2d 522, 523, the court said:
"In our opinion, the best possible proof is the filing of a claim immediately after the week of unemployment when the dates thereof *Page 124 
are fresh in the mind of the claimant. If other types of proof were permitted it frequently would be furnished, as in this case, long after the particular week of unemployment when the dates may not be clear in the mind of the claimant, and when it is impossible to obtain accurate proof from other sources. If proof of unemployment for any week were to be accepted at any time after the expiration of said week, the chances of obtaining reliable proof would, in all probability, vary directly with the amount of time elapsed."
It is no more unreasonable in this case to require the employer to give notice as a condition to his right to deny compensation benefits.
It is well settled that an administrative agency may be authorized to require reports to be made to it by those engaged in the particular business being supervised. 42 Am. Jur., Public Administrative Law, p. 324, § 32. A statute requiring such a report to be made in unemployment compensation cases and imposing criminal liability for failure to comply has been upheld. See State v. Proctor, 91 N.H. 347, 18 A.2d 753. To render such a requirement effective by imposing a criminal liability is a common provision. It has been resorted to in the present act. Mason St. 1940 Supp. § 4337-30H, expressly authorized the commission to "require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which the commission deems necessary for the effective administration of this Act." And it further provided that "any individual who violates any provision of this subsection shall be subject to the penalties provided for in this act." Id. § 4337-36 provides for penalties and makes a violation of any provisions of the act a misdemeanor.
In addition, with respect to the failure to give notice of disqualification, the employer forfeits his right to question the charging of his account by reason of benefits paid. A case indistinguishable from the present one is Maine Unemployment Compensation Comm. v. Androscoggin Junior, Inc. 137 Me. 154,16 A.2d 252. In that case during the year 1937 the employer had more than eight employes and he therefore came under the act. In the following *Page 125 
year his employes numbered less than eight, and he did not come within its provisions. However, the act provided that in that event his status as an employer under the act would continue nevertheless unless he gave notice of termination, and, in the absence thereof, he would continue subject to the payment of the unemployment compensation benefits. The court held this a reasonable and proper provision, stating (137 Me. 160,16 A. [2d] 255):
"It is somewhat analogous to the statutory duty placed upon inhabitants to make and bring in true and perfect lists of their taxable estates else be barred from making application to the assessors or county commissioners for abatement of taxes. * * * Considering the beneficial effect of this carry-over provision in simplifying and lessening the work of the commission without unduly burdening the employer and at the same time giving it full protection, we hold the statute is reasonable and unobjectionable."
See also Webb v. State (Tex.Civ.App.) 156 S.W.2d 557. So here, the consequence of not giving notice is to treat the disqualified employe as though he were qualified, subject to the contingency that the director so determine. The only difference is that in the Maine case the liability became absolute, whereas in the present case under the Minnesota law the right to benefits and the consequent charging of the employer's account is dependent upon a determination by the director. The difference is one in favor of the Minnesota act insofar as its validity is concerned.
To insist that the employer must have notice before that determination can affect him is to invoke the analogy of judicial procedure in a situation where it is wholly inapplicable. As the Androscoggin case (137 Me. 154,16 A. [2d] 252), so clearly shows, the liability could have been imposed on the employer's account without any determination in a proceeding by the employe. Surely the imposition is no less valid merely because proceedings, interposed to determine the employe's right to benefits, *Page 126 
make it less likely that the employer will be subjected to the imposition.
The substance of the statute and of regulation 16 being valid under this view of the case, it is no objection so far as due process is concerned that the requirement imposed is put in procedural terms of estoppel or admission of fact. Stating effects in terms of admissions is not uncommon even in judicial procedure. Failure to deny allegations in a complaint constitutes an "admission" of them. A demurrer "admits" facts well pleaded, etc. No one has suggested that this violates due process.
Even assuming that the case involves the validity of a quasi judicial administrative proceeding, a fair opportunity to be heard was afforded the employer. He need only have observed the simple expedient of notifying the commission of the employe's disqualification. Had such a notice been given, the employer would have been fully protected, since he in turn would have been notified under the law when application for benefits was made. To condition the right to notice to a hearing upon giving of such notice cannot be said to be so unreasonable and oppressive as to violate the requirements of due process. Pittsburgh P. G. Co. v. National L. R. Board, 313 U.S. 146,51 S. Ct. 908, 85 L. ed. 1251. As already stated, other than the employe himself, the employer is the one person most likely to know the conditions under which the employe left his employment, and he is therefore in a position where notice thereof can easily be given. The question is not what we might prescribe, were we the legislature, but rather whether the procedure now prescribed is so unreasonable that the minimum requirements of due process have not been met. Due process is not identical with judicial process, and opportunity to be heard may properly be afforded by other methods than those developed as an incident to the adversary method of judicial procedure. The legislature is entitled to full opportunity to prescribe administrative practices and procedures and, by the test of experience, arrive at those which are workable and just. That it may be trusted to exercise its powers in *Page 127 
this respect with judgment and wisdom is, perhaps, exemplified by the fact that the provisions here under consideration were later repealed.
For these reasons I am of the opinion that the director's decision should be affirmed.